Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments dated April 27, 2021.
Claims 1-4 and 6-22 are pending.

Information Disclosure Statement
The IDS dated June 21, 2021, includes PGPub documents without the leading zero.  Appropriate correction is required and those references have not been considered at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 12 requires the fiber to include a groove.  This configuration is shown in Figs. 3A/B, but nowhere is it described how to make such a groove.  Applicant’s invention is directed to a very small 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a fill factor smaller than ¼” where this range includes a fill factor of zero.  If the fill factor is zero, then there would be no cores.  This creates a situation where the claim language cannot exist as a plurality of at least 100 cores is required, but the cores may be distributed at a fill factor of zero.  Claim 22 presents the same 
The other problem with the claims relates to the use of “fill factor”.  This term does not appear to be a widely used term of art.  Applicant defines the term as “the fill factor is the ratio between the core area and the square of the distance between cores, the latter termed pitch” (see Paragraph 0078 of the PGPub) and “1/(pitch/core diameter)2” (also in Paragraph 0078).  Because the term is not a term of art and has no meaningful definition without the context provided in the Specification, the Examiner is treating the term in the claims as being directed to the ratio as described in the Specification.  The problem is that the two descriptions as to what is a “fill factor” are not the same.  The first is basically πr2/D2 where r is the radius of the core and D is the distance between the cores (basically the diameter of the cladding minus the diameter of the core).  The second is 1/(D/d)2 where D is the same as above and d is the core diameter.  These are not the same equations and result in different ratios being obtained for the same fiber bundles.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

laims 1, 3, 21, and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (US 2013/0278740) in view of Suzuki et al. (US 5,127,079).
Regarding Claim 1, Zalevsky discloses:
An endoscope comprising a fiber (see Paragraph 0014 describing an endoscope with a fiber) comprising a plurality of at least one hundred cores (Paragraph 0014, bundle has 10,000 to 30,000 cores) distributed at a fill factor smaller than 1/4 (Paragraph 0014; 1/(D/d)2 is (1/((30-9)/9)2 ~ 1/5.44 where D is the diameter of the cladding minus the diameter of the core; also, πr2/D2 is 20.25π/441 ~ 1/7).
Zalevsky does not explicitly disclose wherein the fiber is made of at least one polymer.  Suzuki teaches using polymer fibers because glass fibers are more rigid and known to break (Col 1 Lines 25-30).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the common endoscope in Zalevsky to include Suzuki’s polymer fibers.  Such a modification improves flexibility and reduces the likelihood the fiber will break during use.

Regarding Claim 3, Zalevsky and Suzuki disclose wherein two or more of the cores are interspaced by intermediate elements having a different refractive index from any of said two or more cores (see Suzuki Col 8 Lines 10-13 discussing the need to have a different refractive index between the core polymer and the sea polymer, which is the polymer between the cores; also see Col 5 Lines 45-65 discussing using polymers with a different refractive index when using a sheath, which would be an intermediate element, around the cores).

Regarding Claim 21, Zalevsky and Suzuki disclose wherein each of said plurality of at least one hundred cores has a diameter between 0.4 to 2 µm (see Suzuki Col 3 Line 8).  Suzuki discloses using cores as small as 2 µm and also that as the cores get smaller than that, light transmission properties are reduced.  However, a core with a diameter of 1.99999 for example, will have light transmission properties substantially similar to those of a core with a diameter of 2 µm such that using one or the other would be obvious.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zalevsky and Suzuki’s diameter to be slightly less than 2 µm.  Such a modification would be a change in size without a change in function.

Regarding Claim 22, Zalevsky and Suzuki disclose wherein said plurality of at least one hundred cores distributed at a fill factor smaller than 1/9 (Paragraph 0014; 1/(D/d)2 is (1/((30-8)/8)2 ~ 1/7.56 where D is the diameter of the cladding minus the diameter of the core; also, πr2/D2 is 16π/484 ~ 1/10).  The Examiner notes that small changes in the various sizes result in changes to the fill factor ratio.  Because Zalevsky’s ratio is similar to Applicant’s, the Examiner considers it obvious to make small changes in size as is customary in the art such that the claimed ratio is met.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (US 2013/0278740) and Suzuki et al. (US 5,127,079), as applied to claim above, and further in view of Amma et al. (US 2013/0171667).

Regarding Claim 2, they do not explicitly disclose wherein a cladding surrounding the cores comprises nanoparticles having plasmonic resonances at wavelengths that are .+-5 nm with respect to illumination wavelengths through the fiber.  Amma teaches tuning a plasmonic resonance wavelength of the SERS active nanoparticles with a predetermined wavelength of an excitation light (see Paragraph 0023).  The Examiner asserts that this tuning would be understood by a person having ordinary skill in the art to mean that the plasmonic resonance wavelength to be within a certain tolerance range relative to the light.  Therefore, it would have been obvious to a person having ordinary skill in the art to modify Zalevsky, and Suzuki’s fiber to include Amma’s nanoparticles.  Such a modification allows for in-vivo sensing of biological samples (see Paragraph 0003).

Regarding Claim 4, they do not explicitly disclose wherein the intermediate elements are hollow cores.  Amma teaches that it is known in the art to use hollow fibers or air holes in fiber optics, and such hollow fibers are suitable for many sensing applications (Paragraphs 0005-0006).  The Examiner also notes that the use of air holes seems to be well-known in the art (see Conclusion for additional references).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zalevsky and Suzuki’s fiber to include air holes.  Such a modification appears to be well-known in the art as either part of the cladding or as hollow fibers.

Claims 6, 8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (US 2013/0278740) and Suzuki et al. (US 5,127,079), as applied to claim 1 above, and further in view of Hussein (US 4,768,858).
Zalevsky and Suzuki disclose the invention substantially as claimed as stated above.
Regarding Claim 6, they do not explicitly disclose wherein the fiber comprises at least one void configured as a working channel going through the fiber.  Hussein teaches that it is known to have a void through a fiber for tools (see Fig. 2; Col 4 Lines 21-32).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zalevsky and Suzuki’s fiber to include Hussein’s void.  Such a modification allows tools and fluids to traverse from the proximal end of the device to the distal.

Regarding Claim 8, Zalevsky as modified discloses wherein the working channel is configured to introduce at a fiber tip at least one of: at least one illumination element, at least one treatment element and suction element (Hussein’s void can accommodate various tools and perform suction, Hussein Col 4 Lines 45-55).

Regarding Claims 14-16, Zalevsky as modified discloses wherein the working channel is configured to introduce at a fiber tip at least one treatment element and suction, and the endoscope is configured to control at least one of a treatment and the .

   Claims 7, 9-11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (US 2013/0278740), Suzuki et al. (US 5,127,079) and Hussein (US 4,768,858), as applied to claims 1 and 6 above, and further in view of Mukherjee (US 2012/0215065).
Zalevsky, Suzuki, and Hussein disclose the invention substantially as claimed as stated above.
Regarding Claim 7, they do not explicitly disclose wherein the void is eccentrically positioned at a tip cross section of the fiber.  Mukherjee shows placing treatment tools on the periphery of the endoscope (see Fig. 4 lasers 36).  Using imaging optics, for example, in the center of the device is common for fairly obvious reasons.  This provides a centered view of the surroundings giving the user a view that is easy to 

Regarding Claim 9, they do not explicitly disclose at least one treatment fiber.  Mukherjee teaches using laser fibers (36) within an endoscope for treatment.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zalevsky, Suzuki and Hussein’s device to include Mukherjee’s lasers.  Such a modification incorporates well known technology (laser fibers for treatment) into the device so that tissue can be treated and viewed at the same time.

Regarding Claim 10, Zalevsky as modified discloses wherein said at least one treatment fiber is within the endoscope (see Mukherjee Figs. 1 and 4 showing the laser fibers 36 within the endoscope).

Regarding Claim 11, Zalevsky as modified discloses wherein said at least one treatment fiber is located at a periphery of the endoscope (see Mukherjee Fig. 4 showing the laser fibers 36 on the periphery of the scope).

Claim 13, Zalevsky as modified discloses wherein said at least one treatment fiber comprises a plurality of treatment fibers configured to apply a treatment collectively (see Mukherjee showing two laser fibers 36 that can apply treatment together as desired).

Regarding Claim 17, Zalevsky, Suzuki and Hussein do not explicitly disclose wherein the fiber further comprises at least one optical element at a proximal tip of the fiber, configured to generate an image of a region facing the tip which includes an area facing the at least one void (although Suzuki does mention an image-transmitting light-receiving member and show what appears to be an unnumbered lens in Fig. 1 at the proximal end of the fiber).  Mukherjee teaches connecting the proximal ends of the fibers to coupler 3 which contains several lenses (Paragraph 0029).  This is common in the art to focus images from the fibers onto sensors (CCD or CMOS usually) for image acquisition and subsequent image processing.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zalevsky, Suzuki and Hussein’s device to include proximal optical elements.  Such a modification is standard in the art to focus the images onto a sensor.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (US 2013/0278740),Suzuki et al. (US 5,127,079), Hussein (US 4,768,858), and Mukherjee (US 2012/0215065), as applied to claims 1, 6, and 17 above, and further in view of Harris (US 2008/0137363).

Regarding Claim 18, they do not explicitly disclose wherein the at least one optical element is a lens having at least one blocked aperture corresponding to the at least one void.  Harris teaches using a lens with a blocked central portion to reduce noise (see Paragraph 0090).  Given Zalevsky’s modified configuration with a working channel/void, using a means for blocking light emanating from that channel is logical because such light could simply be noise emanating from the void and not the fiber.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zalevsky and Suzuki’s device to include a blocked aperture to reduce noise coming from somewhere other than the fiber. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 5,127,079), Hussein (US 4,768,858), and Mukherjee (US 2012/0215065), as applied to claims 1, 6, and 17 above, and further in view of Gaeta et al. (US 2005/0043636).
Zalevsky, Suzuki, Hussein, and Mukherjee disclose the invention substantially as claimed as stated above.
Regarding Claims 19 and 20, they do not explicitly disclose wherein the at least one optical element comprises a plurality of optical elements, each in optical communication with a respective core or group of cores; wherein on or more of the plurality of optical elements are prisms configured to deliver radiation from the void-.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795